DETAILED CORRESPONDENCE
Acknowledgements
The amendment filed 12/3/2020 is acknowledged.
Claims 39-59 are pending.
Claims 39-59 are withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Arguments
Regarding the rejection of the claims under 35 USC 101, applicant states that the claims are directed to enabling computer security in online transactions and are similar to those in Finjan because it minimizes false positives of fraudulent transactions by continuously configuring one or more parameters for detection of fraudulent transaction, and the once the parameters have been adjusted, the server processes a second set of electronic transactions so that disruptions to the user are minimized by identification of false positive transactions. Applicant states that the present invention is related to misclassification of fraudulent transactions from analysis of transactional data, and not the economic practice of the transaction itself. Applicant further states that the invention is in the context of minimizing the propensity of artificially trained computer models that falsely identify legitimate or authorized online transaction as fraudulent, and the acts of “configuring,” “processing,” and “readjusting,” solve a problem rooted in computer 
Examiner notes, however, that unlike the claimed in Finjan, the present claims are not directed to identifying suspicious code in a computer file. Rather, it is actions taken by a user during a transaction that are analyzed to determine whether the transaction is a fraudulent transaction. The analysis of information about a transaction to determine likely fraud or misclassification of fraudulent transactions, and the algorithms or considerations used to determine the fraud or misclassification, are performed for a transaction, rather than being used to improve a technology or a technical process. Therefore, the claims are directed to an abstract idea. Additionally, configuring parameters for detection of fraudulent transactions, processing a second set of transactions received during the second time frame, and readjusting the parameters describe changing or updating rules for detecting fraud to more accurately classify fraudulent transactions, and applying those rules to transactions to determine fraudulent transactions. This solve a problem related to computer technology, but rather address a business issue of how to detect fraudulent transactions more accurately. Therefore, these elements do not provide a practical application. The use of a server, a user computer, malware, electronic transactions, a hardware processor, and a non-transitory computer readable medium to perform these functions also does not provide a practical application because these elements only serve as a tool to automate and/or implement the abstract idea. 
Regarding the rejection of the claims under 35 USC 103, applicant states that the combination of references does not disclose “configuring ... one or more parameters for detection of fraudulent transactions for second time frame based in part on the 
Examiner notes, however, that Altman discloses configuring, at the server, one or more parameters for detection of fraudulent transactions for second time frame based in part on the notification received at the server from the user computer that the server had misidentified the first set of electronic transaction as fraudulent during the first time frame in order to reduce a number of false positive fraudulent transactions identified by the server because Altman discloses that malware identification models are adapted based on feedback indicating false positives (Altman ¶¶ 49, 56-57, 61). Although Altman does not specifically disclose that configuring the one or more parameters includes adjusting size of the second time frame. However, Steiner discloses that configuring the one or more parameters includes adjusting size of the second time frame, because Steiner discloses increasing or decreasing a time window to increase or decrease the potential number of correlations where the correlations detected in the time window are used for detecting patterns of activity (Steiner ¶ 69). Therefore, the combination of the references render the claimed limitation obvious.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 39-59 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
  In the instant case, claims 39-45 are directed to a method, claims 46-52 are directed to a system comprising a hardware processor, and claims 53-59 are directed to a non-transitory computer-readable storage medium. Therefore, these claims fall within the four statutory categories of invention. 
The claims recite using an algorithm to analyze information related to a transaction to determine whether the transaction is potentially fraudulent, and adjusting the algorithm upon determining that the transaction is actually legitimate, which is an abstract idea. Specifically, the claims recite “receiving . . . transactional data generated from a user . . . during a first frame wherein the transactional data is generated based on one or both of user action or . . . action . . . that triggers a first set of . . . transaction that is transmitted from the user . . . for processing,” “analyzing . . . the transactional data that is received from the user . . . to determine whether the first set of . . . transaction associated with the transactional data is a fraudulent transaction generated . . . at the user . . . wherein the fraudulent transaction is characterized by a number of anomalies detected in the transactional data during the first time frame as compared to a control number of transactions performed by a user,” “determining . . . that the first set of . . . transaction is classified as the fraudulent transaction during the first time frame based in part on analysis of the transactional data that compares the number of anomalies detected in the transactional data during the first time frame as compared to the control number of transactions performed by the user,” “receiving . . . a notification that the [entity] has misidentified the first set of . . . transaction as fraudulent during the 
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claims such as a server, a user computer, malware, electronic transactions, a hardware processor, and a non-transitory computer readable medium, merely use a computer as a tool to perform an abstract idea. Specifically, these additional elements perform the steps or functions of “receiving . . . transactional data generated from a user . . . during a first frame wherein the transactional data is generated based on one or both of user action or . . . action . . . that triggers a first set of . . . transaction that is transmitted from the user . . . for processing,” “analyzing . . . the transactional data that is received from the user . . . to determine whether the first set of . . . transaction associated with the transactional data is a fraudulent transaction generated . . . at the user . . . wherein the fraudulent transaction is characterized by a number of anomalies detected in the transactional data during the first time frame as compared to a control number of transactions performed by a user,” “determining . . . that the first set of . . . transaction is classified as the fraudulent transaction during the first time frame based in part on analysis of the transactional data that compares the number of anomalies detected in the transactional data during the first time frame as compared to the control number of transactions performed by the user,” “receiving . . . a notification that the [entity] has misidentified the first set of . . . transaction as fraudulent during the first time frame that was authorized transaction generated by the user action,” “configuring . . . one or more parameters for detection of fraudulent transactions for second time frame based in part on the notification received . . . from the user . . . 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of using a server, a user computer, malware, electronic transactions, a hardware processor, and a non-transitory computer readable medium to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of using an algorithm to analyze information related to a transaction to determine whether the transaction is potentially fraudulent, and adjusting the algorithm upon determining that the transaction is actually legitimate. As discussed above, taking the claim elements separately, the server, user computer, malware, electronic transactions, hardware processor, and non-transitory computer readable medium perform the steps or functions of “receiving . . . transactional data generated from a user . . . during a first frame wherein the transactional data is generated based on one or both of user action or . . . action . . . that triggers a first set of . . . transaction that is transmitted from the user . . . for processing,” “analyzing . . . the transactional data that is received from the user . . . to determine whether the first set of . . . transaction associated with the transactional 
Dependent claims 40-44, 47-51, 55-58 recite characteristics of the actions, but do not require any steps or functions to be performed. Additionally, dependent claims 45, 52, and 59 further describe the abstract idea of using an algorithm to analyze information related to a transaction to determine whether the transaction is potentially fraudulent, and adjusting the algorithm upon determining that the transaction is actually legitimate. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 39-59 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 39, 46, and 53 recite “configuring, at the server, one or more parameters for detection of fraudulent transactions for second time frame based in part on the notification received at the server from the user computer that the server had misidentified the first set of electronic transaction as fraudulent during the first time frame, wherein configuring the one or more parameters includes adjusting size of the second time frame in order to reduce a number of false positive fraudulent transactions identified by the server, the size of the second time frame is less than the first time frame.” Although the specification discloses configuring parameters for detection of fraudulent transactions (See, e.g., ¶¶ 12-13, 14-16, 29, 31), the specification does not disclose that this configuring is “for second time frame” or that it includes “adjusting size of the second time frame . . . the size of the second time frame is less than the first time frame.”

Claims 39, 46, and 53 recite “processing, at the server, a second set of electronic transactions received from the user computer during the second time frame based on the one or more parameters that were configured for detection of fraudulent transactions based on the notification that the server has misidentified the first set of electronic transaction as fraudulent during the first time frame.” Although the specification discloses that parameters are configured for detection of fraudulent transactions based on the notification that the server has misidentified the first set of electronic transaction as fraudulent (See, e.g., ¶¶ 12-13, 14-16, 29, 31), the specification does not disclose processing a second set of electronic transactions received from the user computer during the second time frame based on the one or more parameters that were configured for detection of fraudulent transactions.
Claims 40-45, 47-52 and 54-59 are also rejected as each depends on either claim 39, 46, or 53.
Claims 39, 46, and 53 recite “readjusting, at the server, the one or more parameters for the detection of the fraudulent transactions for one or more time frames subsequent to the second time frame when a false positive is detected during any single time frame while the ratio of false positives to a total number of fraudulent transactions detected exceeds a threshold.” The specification does not disclose any readjusting of the parameters, and that any readjusting is performed “subsequent to the second time frame.”

Claims 45, 52, and 59 recite “updating the one or more parameters for the detection of the fraudulent transactions for the one or more time frames subsequent to the second time frame in the electronic transaction as an average value of respective calculated reciprocals.” Although the specification discloses updating the parameters (See, e.g., ¶¶ 12-13, 14-16, 29, 31), the specification does not disclose updating parameters “for the one or more time frames subsequent to the second time frame.” 

		
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 39-59 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 45, 52, and 59 recite “dividing an average duration of time of each session,” and “dividing a minimum duration of time of the plurality of sessions.” These limitations recite dividing a value, but do not recite what the value is divided by. Therefore, the manner in which these calculations occur is unclear.
Claims 39, 46, and 53 recite “transactional data generated from a user computer,” “wherein the transactional data is generated based on one or both of user 
Claims 40-45, 47-52 and 54-59 are also rejected as each depends on either claim 39, 46, or 53.
Claim 46 recites “a hardware processor configured to: receive, at a server . . . analyze, at the server . . . determining, at the server . . . receive . . . at the server . . . configure, at the server . . . process, at the server . . . and readjust, at the server . . . .” However, the claim does not recite that the system of claim 46 comprises the server and that the server comprise the hardware processor. Additionally, the same acts cannot be performed by two different entities, namely the hardware processor and the 
Claims 47-52 are also rejected as each depends on claim 46.
Claim 53 recites “A non-transitory computer readable medium storing computer executable instructions . . . comprising instructions executable by a processor for: receiving, at a server . . . analyzing, at the server, . . . determining, at the server, . . . receiving, at the server, . . . configuring, at the server, . . . processing, at the server, . . . and readjusting, at the server, . . . .” These limitations are contradictory because the claim recites that the instructions are executable by a processor for performing the actions, but also recites that the actions are performed by a server. The same acts cannot be performed by two different entities, namely the processor and the server. Therefore, it is unclear whether the recites acts are performed by the processor or the server.
Claims 54-59 are also rejected as each depends on claim 53.
Claim 53 recites “instructions executable by a processor for: receiving, at a server . . . analyzing, at the server, . . . determining, at the server, . . . receiving, at the server, . . . configuring, at the server, . . . processing, at the server, . . . and readjusting, at the server, . . . .” The claim recites that instructions are executable by a processor for performing the claimed functions. However, the claim does not recite that the instructions are executed to cause the processor to perform steps or operations for carrying out the functions. Therefore, the claim is indefinite because instructions cannot result in a processor performing functions without being executed.
Claims 54-59 are also rejected as each depends on claim 53.
An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed (In re Zletz, 13 USPQ2d 1320 (Fed. Cir. 1989)).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 39, 41, 43, 46, 48, 50, 53, 55, and 57 are rejected under 35 U.S.C. 103 as being unpatentable over Altman, et al. (US 2014/0359761) (“Altman”) in view of Choudhuri, et al. (US 2013/0024339) (“Choudhuri”), Steiner, et al. (US 2015/0355957) (“Steiner”) and Geckle, et al. (US 2015/0170147) (“Geckle”).
Regarding claim 39, 46, and 53, Altman discloses a system comprising a hardware processor, a non-transitory computer readable medium storing computer 
receiving, at a server, transactional data generated from a user computer during a first time frame wherein the transactional data is generated based on one or both of user action or malware action at the user computer that triggers a first set of electronic transaction that is transmitted from the user computer to the server for processing (Altman ¶¶ 8-9, 11, 13, 19, 26-27, 29, 41-45, 50, 58);
analyzing, at the server, the transactional data that is received from the user computer to determine whether the first set of electronic transaction associated with the transactional data is a fraudulent transaction generated by a malware action at the user computer, wherein the fraudulent transaction is characterized by anomalies detected in the transactional data during the first frame as compared to transactions performed by a user (Altman ¶¶ 32, 46-47, 50, 52, 60);
determining at the server, that the first set of electronic transaction is classified as the fraudulent transaction during the first time frame based in part on analysis of the transactional data that compares the anomalies detected in the transactional data during the first time frame as compared to transactions performed by the user (Altman ¶¶ 32, 46-47, 50, 52, 55-56, 60-61);
receiving, at the server from the user computer, a notification that the server has misidentified the first set of electronic transaction as fraudulent during the first time frame that was authorized transaction generated by the user action (Altman ¶¶ 55-56, 61);
configuring, at the server, one or more parameters for detection of fraudulent 
processing, at the server, a second set of electronic transactions received from the user computer during the second time frame based on the one or more parameters that were configured for detection of fraudulent transactions based on the notification that the server has misidentified the first set of electronic transaction as fraudulent during the first time frame (Altman ¶¶ 32, 46-47, 49-50, 52, 56-57, 60-62); and 
readjusting, at the server, the one or more parameters for the detection of the fraudulent transactions for one or more time frames subsequent to the second time frame when a false positive is detected during any single time frame (Altman ¶¶ 49, 56-57, 61-62).
repeating the preceding steps on data from other electronic transactions (Altman ¶¶ 62).
Altman does not specifically disclose a fraudulent transaction is characterized by a number of anomalies as compared to a control number of transactions performed by a user. Altman also does not specifically disclose that configuring the one or more parameters includes adjusting size of the second time frame, the size of the second time frame is less than the first time frame. Altman does not specifically disclose readjusting the parameters while the ratio of false positives to a total number of fraudulent transactions detected exceeds a threshold.
Choudhuri discloses that a fraudulent transaction is characterized by a number of 
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Altman to include a fraudulent transaction being characterized by a number of anomalies as compared to a control number of transactions performed by a user, as disclosed in Choudhuri, in order to avoid subjecting acceptable transactions to unnecessary scrutiny to reduce the number of legitimate transactions that are declined (Choudhuri Abstract; ¶ 1).
	Altman in view of Choudhuri also does not specifically disclose that configuring the one or more parameters includes adjusting size of the second time frame, the size of the second time frame is less than the first time frame. Altman in view of Choudhuri does not specifically disclose readjusting the parameters while the ratio of false positives to a total number of fraudulent transactions detected exceeds a threshold.
Steiner discloses that configuring the one or more parameters includes adjusting size of the second time frame, the size of the second time frame is less than the first time frame (Steiner ¶ 69).
	Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Altman in view of Choudhuri to include adjusting the size of the predetermined time frame used by a fraud detection algorithm, as disclosed in Steiner, in order to more accurately detect patterns of activity (Steiner ¶¶ 61-69).
	Altman in view of Choudhuri and Steiner does not specifically disclose readjusting the parameters while the ratio of false positives to a total number of 
	Geckle discloses readjusting the parameters of a fraud detection algorithm while the ratio of false positives to a total number of fraudulent transactions detected exceeds a threshold (Geckle Abstract, ¶¶ 12, 27-31, 90, 92).
	Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Altman in view of Choudhuri and Steiner to include readjusting the parameters of a fraud detection algorithm while the ratio of false positives to a total number of fraudulent transactions detected exceeds a threshold, as disclosed in Geckle, in order to allow the fraud detection system to automatically adjust to the latest fraud techniques that criminals are perpetrating (Geckle ¶ 12).
Regarding claims 41, 48, and 55, Choudhuri discloses that the transactional data that is received from the user computer include a number of activations of buttons of a mouse of the user computer during the first time frame of the electronic transaction (Choudhuri ¶¶ 69).
Regarding claims 43, 50, and 57, Choudhuri discloses that the transactional data that is received from the user computer include downloading of webpages on the user computer and/or a frequency of selecting links on the downloaded webpages during the first time frame of the electronic transaction (Choudhuri ¶¶ 44, 69).
Additionally, regarding claims 41, 43, 48, 50, 55, and 57, examiner notes that the limitations of “the transactional data that is received from the user computer include a number of activations of buttons of a mouse of the user computer during the first time frame of the electronic transaction,” or “the transactional data that is received from the In re Ngai 367 F.3d 1336, 1339, 70 USPQ2d 1862 (Fed. Cir. 2004); Ex parte Nehls 88 USPQ2d 1883, 1888-1889 (BPAI 2008); In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP § 2111.05; Cf. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983)).

Claims 40, 42, 44, 47, 49, 51, 54, 56, and 58 are rejected under 35 U.S.C. 103 as being unpatentable over Altman in view of Choudhuri, Steiner, and Geckle as applied to claims 39, 46, and 53 above, and further in view of O’Connell, et al. (US 8,650,080) (“O’Connell”).
Regarding claims 40, 47, and 54, Altman in view of Choudhuri, Steiner, and Geckle does not specifically disclose that the transactional data that is received from the 
O’Connell discloses that the transactional data that is received from the user computer include a number of activations of keys on a keyboard of the user computer during the first time frame of the electronic transaction (O’Connell 4:66-5:4; 7:36-56).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Altman in view of Choudhuri, Steiner, and Geckle to include the analyzed actions being a number of activations of keys on a keyboard of the user computer during the predetermined time frame of the electronic transaction, as disclosed in O’Connell, in order to be able to identify behavior of unique to a particular user and to distinguish user behavior from the behavior of an automated program (O’Connell 7:30-8:26; 13:11-40).
Regarding claims 42, 49, and 56, O’Connell discloses that the transactional data that is received from the user computer include a trajectory of movement of the mouse of the user computer during the first time frame of the electronic transaction (O’Connell 4:66-5:4; 7:57-64; 13:25-40).
Regarding claims 44, 51, and 58, O’Connell discloses that the transactional data that is received from the user computer include a timing of keystrokes and/or a presence and correction of errors during keystrokes on the user computer during the first time frame of the electronic transaction (O’Connell 8:2-5).

Claims 45, 52, and 59 are rejected under 35 U.S.C. 103 as being unpatentable over Altman in view of Choudhuri, Steiner, and Geckle as applied to claims 39, 46, and  above, and further in view of Lambert, et al. (US 2003/0028502) (“Lambert”) and Doshi, et al. (US 2005/0114397) (“Doshi”).
Regarding claims 45, 52, and 59, Altman discloses that readjusting, at the server, the one or more parameters for the detection of the fraudulent transactions for one or more time frames subsequent to the second time frame comprises: collecting data related to a plurality of sessions associated with electronic transactions, wherein the plurality of sessions includes actions within the one or more time frames (Altman ¶¶ 8-9, 11, 13, 19, 26-27, 29, 41-45, 50, 58); and updating the one or more parameters for the detection of the fraudulent transactions for the one or more time frames subsequent to the second time frame in the electronic transaction (Altman ¶¶ 49, 56-57, 61).
Altman in view of Choudhuri, Steiner and Geckle does not specifically disclose calculating an average frame size by dividing an average duration of time of each session; calculating a minimum frame size by dividing a minimum duration of time of the plurality of sessions; calculating respective reciprocals of the average frame size and the minimum frame size; and updating the frame time as an average value of respective calculated reciprocals
Lambert discloses calculating a first frame size by dividing a duration of time of the electronic transaction performed by the computer by the number of events performed by the computer (Lambert ¶¶ 15, 43, 47-49, 53, 58, 68, 73, 75-77); calculating a second frame size by dividing a duration of time of the electronic transaction performed by the computer by a number of events performed by the computer (Lambert ¶¶ 15, 43, 47-49, 53, 58, 68, 73, 75-77); calculating respective reciprocals of the first frame size and the second frame size (Lambert ¶¶ 15, 43, 73, 75-77, 90); and updating the frame time as an average value of respective calculated reciprocals (Lambert ¶¶ 15, 43, 47-49, 53, 58, 68, 73, 75-77).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Altman in view of Choudhuri, Steiner, and Geckle to include updating a time period based on different frame values, as disclosed in Lambert, in order to provide better estimates of timing for customer activity to be used in fraud detection (Lambert ¶¶ 7-8, 16, 79-80).
Altman in view of Choudhuri, Steiner, Geckle, and Lambert does not specifically disclose that calculating a first frame size involves calculating an average frame size based on an average duration of time of the electronic transaction and calculating a second frame size involves calculating a minimum frame size based on a minimum duration of time of the electronic transaction.
Doshi discloses calculating an average frame size based on an average duration of time of a transaction and calculating a minimum frame size based on a minimum duration of time of a transaction (Doshi ¶ 69).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Altman in view of Choudhuri, Steiner, Geckle, and Lambert to include calculating average and minimum frame values, as disclosed in Doshi, in order to gather accurate statistics related to transaction performance (Doshi ¶¶ 53, 69).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad A. Nilforoush whose telephone number is (571)270-5298.  The examiner can normally be reached on Monday-Friday 12pm-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W. Hayes can be reached on 571-272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685